Appellant was charged, by affidavit, etc., with the offense of violating the laws of our state by having prohibited liquor in his possession. He was tried first in the county court, then, being convicted there and appealing, in the circuit court. The manner of his being put on trial, the trial, etc., appear in all things regular.
No exceptions worthy of mention were reserved on the taking of testimony. He was fairly convicted.
The jury trying his case returned the following verdict: "We the jury find the defendant guilty as charged in the complaint."
In this situation, it was the duty of the court to impose punishment upon the defendant (appellant) in accordance with Code 1923, § 5286, which appears not to have been done. And see Harkey v. State, 13 Ala. App. 201, 68 So. 698; and May v. State, 22 Ala. App. 239, 114 So. 423.
The judgment of conviction is affirmed, but the cause is remanded for sentence in accordance with what we have said above.
Affirmed. Remanded for proper sentence. *Page 640